Symonds, J.
This is an appeal from the probate court, in York county, dismissing the petition of the executrix for license to sell certain real estate of her testator, in order to pay debts, legacies and expenses of administration.
According to the terms on which, by agreement of counsel, the *511case is submitted for decision, if, under the provisions of the will, tlie personal property is first subject to the paym ent of debts, the decree, from which the appeal is taken, is to be affirmed. Otherwise, tlie petition is to be granted, with such further order as law and justice require.
The question is, then, what in view of the provisions of the will is the rule of law with reference to the sale of the personalty to discharge debts of the estate.
The will directs that the debts shall be paid, but does not designate the fund out of which the payment shall be made. After bequests of one dollar each to the testator’s children, and of all his oak and pine timber to bis wife, the will bequeaths and •devises the remaining portion of his estate, viz: his homestead farm with the buildings thereon and all bis estate, real, personal and mixed, to bis wife during her life. The personal property, mentioned in this residuary clause, is conceded to be sufficient to pay the debts of the estate.
The rule is well settled tbat, while a testator, if his intent in this respect is clearly manifest from the will, may apply his real estate first to the payment of debts, in the absence of express words or a manifest intention in the will to that effect, the law will first appropriate the personalty to that purpose.
By this will, it is only the real and personal estate, remaining after the payment of debts and the legacies to tlie children, that is given to the widow during her life. The bequest and the devise to the wife are given in the same sentence and on the same terms; the one as fully as the other. She takes each subject to the legal liability arising from the claims of creditors. It is true, as claimed, that to sell the personal estate will de privo her of the uso of it, while to sell the reversion of the real property would preserve to her the benefit of her life estate therein. But there is nothing in the will which enables us to say, that the declared intent of the testator appropriates this reversion to paying debts. After giving so large a part of his property to bis wife, it can scarcely be said to be intrinsically more probable tbat be intended to make tlie debts adiar ge upon the reversion, than tbat a legacy to her proportionally so large was intended to be subject to their *512payment. With legacies of only one dollar each to the children, with a bequest to the wife of all the timber, and the use during life of all remaining real and personal property, it is not in itself more probable, than the contrary would be, that the testator intended the debts should be paid out of the interest of the children, as heirs, in the reversion of the real estate.
And if a certain probability in favor of this proposition arises from the nature of the personal assets, from the character of the articles of which the personalty consists, it is enough to say, without weighing probabilities too nicely, that the intent to make the debts a charge upon the real estate is neither directly nor indirectly expressed in the will; and, this intent not appearing, the rule holds. The personal estate must first be used for that purpose.
It is said that if the undevised reversion of the real estate should be first sold, no provision of the will would fail of effect. The widow would then have the use of the. real and personal property during life, and the others mentioned in the will would receive all that it undertakes to give them.
This is true. To sell the reversion does not diminish the rights of the children, as beneficiaries under the will. It only impairs to a greater or less extent the interest of those who at the termination of the life estate shall be the heirs of the testator.
Neither the reversion of the real estate, nor what remains of the personalty at the widow’s decease, is disposed of by the will.
But the conclusion does not follow that it was these, or either of them, which the testator intended should be sold to pay debts. The legacy, under the residuary clause, was not specific, but general. “The devise of the residue of the real estate, after the happening of a contingency or after certain objects have been accomplished by the disposition or appropriation of portions of it, 'is not specific, but general.” Bradford v. Haynes, 20 Maine, 108. Calkins v. Calkins, 1 Redf. Sur. Rep. 337.
There is nothing in the gift of such residue of the estate to the wife for life to indicate an intention to exonerate the personalty from the payment of debts, for which it is the primary fund ; to ■he used for that purpose even before the descended real estate, *513unless an intent to the contrary appears in the will. Livingston v. Newkirk, 3 Johns. Ch. 312. 2 lied, on Wills, 867, 868.
The considerations, from the general tenor and spirit of the will, which led the court to a different result in Quimby v. Frost, 61 Maine, 77, are not present with the same force in this case.
Under the residuary clause, we think the widow took only an estate for life in the residue, after payment of debts and the legacies to the children, and that the petition to sell even an undevised interest in the realty, before the personal property, to pay debts, was rightly dismissed, for the reasons stated in the decree of the probate court.

Decree of the probate ‘court affirmed.

Appleton, C. J., Walton, Peters and Likbey, JJ., concurred.